Third District Court of Appeal
                               State of Florida

                           Opinion filed April 24, 2019.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D18-2208
                          Lower Tribunal No. 18-2141
                             ________________


                               Ingrid Filomia,
                                    Appellant,

                                         vs.

   Celebrity Cruises Inc. and Reemployment Assistance Appeals
                            Commission,
                                    Appellees.



    An Administrative appeal from the Reemployment Assistance Appeals
Commission.

     Ingrid Filomia, in proper person.

      Amanda L. Neff (Tallahassee), Deputy General Counsel & Chief Appellate
Attorney, for appellee Reemployment Assistance Appeals Commission.


Before EMAS, C.J., and SALTER, and MILLER, JJ.

     PER CURIAM.
      Although we are sympathetic to appellant’s personal tragedy, it is well-

settled that “in appellate proceedings . . . the burden is on the appellant to

demonstrate error,” thus, we affirm.1 Applegate v. Barnett Bank of Tallahasee,

377 So. 2d 1150, 1152 (Fla. 1979); see Steele v. Fla. Unemployment Appeals

Comm’n, 596 So. 2d 1190, 1192 (Fla. 1st DCA 1992) (“The burden of properly

presenting a case to this court for review must therefore remain squarely upon the

litigant, whether represented by counsel or not.”); see also J.A.B. Enters. v.

Gibbons, 596 So. 2d 1247, 1250 (Fla. 4th DCA 1992) (“[A]n issue not raised in an

initial brief is deemed abandoned.”) (citations omitted).

      Affirmed.




1“In Florida, pro se litigants are bound by the same rules that apply to counsel.”
Stueber v. Gallagher, 812 So. 2d 454, 457 (Fla. 5th DCA 2002) (citing Kohn v.
City of Miami Beach, 611 So. 2d 538 (Fla. 3d DCA 1992)).

                                          2